         Case 1:15-cr-00866-WHP Document 66 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                   15-cr-866 (WHP)
  Roger Thomas Clark,
                                                                        ORDER
                        Defendant.



WILLIAM H PAULEY III, District Judge:

       Sentencing is scheduled in the above-captioned matter for December 10, 2020 at 11:00

a.m.   Links for the videoconference will be provided to counsel separately. The public dial-in

number is 855-268-7844, passcode 32091812 and the pin is 9921299.


 Dated: December 2, 2020
        New York, New York
